Bell, Presiding Judge.
Claimant in this case sought workmen’s compensation for disablement resulting from an occupational disease. On the hearing before the State Board of Workmen’s Compensation, the evidence as to medical questions was not in conflict. The board rendered an award for claimant without referring the case to the Medical Board as provided by Code Ann. § 114-819. The only question argued on this appeal is whether the State Board of Workmen’s Compensation had jurisdiction to make an award without referring the case to the Medical Board. Held:
This court has held that the legislature has not provided that all claims for compensation for an occupational disease be referred to the Medical Board; that Code Ann. § 114-819 requires that occupational disease cases be referred to the Medical Board only where medical questions are “in controversy”; and that there are no medical questions “in controversy” where there is no conflict in the evidence as to medical questions. American Mut. Liab. Ins. Co. v. Duncan, 83 Ga. App. 863, 865 (65 SE2d 59). Thus the State Board of Workmen’s Compensation had jurisdiction to make an award without committing this case to the Medical Board. The cases of Griffith v. Employers Mut. Liab. Ins. Co., 100 Ga. App. 157 (110 SE2d 539); Farrill v. Travelers Ins. Co., 105 Ga. App. 600 (125 SE2d 562); Waits v. Travelers Ins. Co., 106 Ga. App. 130 (126 SE2d 543); Butler v. National Lead Co., 106 Ga. App. 180 (126 SE2d 453); Hammock v. Davidson Granite Co., 107 Ga. App. 673 (131 S72d 132); and Miller v. Travelers Ins. Co., 111 Ga. App. 245 (141 SE2d 223) are not applicable here, for in all those cases *113there was conflicting evidence as to medical questions. The trial court erred in reversing the board’s award.

Jordan and Eberhardt, JJ., concur.

Argued September 6, 1966
Decided January 17, 1967
Rehearing denied January 31, 1967
George & George, William V. George, for appellant.
Powell, Goldstein, Frazer & Murphy, Frank Love, Jr., Warner B. Wilson, Jr., for appellees.

Judgment reversed.